Third District Court of Appeal
                               State of Florida

                          Opinion filed May 11, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1644
                      Lower Tribunal No. F14-18315
                          ________________


                            Blaine DeCastro,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Laura Shearon Cruz, Judge.

     Brett D. McIntosh, P.A., and Kevin M. Griffith and Brett D. McIntosh
(Sarasota), for appellant.

      Ashley Moody, Attorney General, and Ivy R. Ginsberg, Assistant
Attorney General, for appellee.


Before EMAS, GORDO and BOKOR, JJ.

     PER CURIAM.

     Affirmed.